     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 1 of 12 Page ID #:1




 1   Rachel E. Kaufman (Cal Bar No. 259353)
     Rachel@kaufmanpa.com
 2   KAUFMAN P.A.
 3   400 NW 26th Street
     Miami, FL 33127
 4   Telephone: (305) 469-5881
 5
     Attorney for Plaintiff and the putative Class
 6

 7                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9     JOHN BRYANT, individually and on              Case No.
       behalf of all others similarly situated,
10
                                                     COMPLAINT FOR:
11                  Plaintiff,
                                                        1. VIOLATIONS OF THE
12
       v.                                                  TELEPHONE
13                                                         CONSUMER
14
       WEALTH HARBOR FINANCIAL                             PROTECTION ACT, 47
       INSURANCE SOLUTIONS,                                U.S.C. § 227(b)
15
                    Defendant.
16                                                   Class Action
17
                                                     DEMAND FOR JURY TRIAL
18

19
            Plaintiff John Bryant (“Plaintiff”) by his undersigned counsel, for this class
20

21   action complaint against Wealth Harbor Financial Insurance Solutions which does

22   business in its own name and, alternatively, as American Benefits and Global
23
     Insurance Group. and its present, former, or future direct and indirect parent
24

25   companies, subsidiaries, affiliates, agents, and/or other related entities (“Wealth

26   Harbor” or “Defendant”), alleges as follows:
27

28
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 2 of 12 Page ID #:2




 1                              I.           INTRODUCTION
 2

 3         1.     Nature of Action. Plaintiff, individually and as class representative

 4 for all others similarly situated, brings this action against Wealth Harbor for

 5
     violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
 6

 7 Wealth Harbor engaged in automated telemarketing in violation of the TCPA using

 8 pre-recorded messages that were sent to cellular telephones.

 9
           2.     Because telemarketing campaigns generally place calls to hundreds of
10

11 thousands or even millions of potential customers en masse, Plaintiff brings this

12 action on behalf of a proposed nationwide class of other persons who received

13
     illegal telemarketing calls from or on behalf of Defendant.
14

15                                     II.   PARTIES
16         3.     Plaintiff John Bryant is an individual residing in Virginia.
17
           4.     Defendant Wealth Harbor is a California corporation. It has a
18

19 principal place of business at 2025 W. Park Ave. Suite #2, Redlands, CA 92373.

20         5.     Wealth Harbor engages in telemarketing from this District, as it did
21
     with the Plaintiff.
22

23

24

25

26

27
                                 CLASS ACTION COMPLAINT
28                                         -2-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 3 of 12 Page ID #:3




 1                      III.          JURISDICTION AND VENUE

 2           6.    Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
 3
     TCPA claim pursuant to 28 U.S.C. § 1331 because Plaintiff’s TCPA claim arise
 4

 5 under the laws of the United States, specifically, 47 U.S.C. § 227.

 6           7.    Personal Jurisdiction. This Court has personal jurisdiction over
 7
     Wealth Harbor because it is a California company headquartered in this District.
 8

 9           8.    Venue. Venue is proper in this District pursuant to 28 U.S.C. §
10 1391(b)(1)-(2) because Defendant resides in this District and a substantial part of

11
     the events giving rise to Plaintiff’s claims occurred in this District.
12

13     IV.    THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47
14                                        U.S.C. § 227
15
             9.    In 1991, Congress enacted the TCPA in response to a growing number
16

17 of consumer complaints regarding certain telemarketing practices.

18           10.   The TCPA makes it unlawful “to make any call (other than a call
19
     made for emergency purposes or made with the prior express consent of the called
20

21 party) using an automatic telephone dialing system or an artificial or prerecorded

22
     voice … to any telephone number assigned to a … cellular telephone service.” 47
23
     U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to
24

25 persons who receive calls in violation of Section 227(b)(1)(A). 47 U.S.C. §

26
     227(b)(3).
27
                                  CLASS ACTION COMPLAINT
28                                          -3-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 4 of 12 Page ID #:4




 1         11.    According to findings by the Federal Communication Commission

 2 (“FCC”), the agency Congress vested with authority to issue regulations

 3
     implementing the TCPA, such calls are prohibited because, as Congress found,
 4

 5 automated or prerecorded telephone calls are a greater nuisance and invasion of

 6 privacy than live solicitation calls, and such calls can be costly and inconvenient.

 7
           12.    The FCC also recognized that “wireless customers are charged for
 8

 9 incoming calls whether they pay in advance or after the minutes are used.” In re

10 Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

11
     Docket No. 02-278, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).
12

13         13.    In 2013, the FCC required prior express written consent for all
14 autodialed or prerecorded telemarketing calls (“robocalls”) to wireless numbers

15
     and residential lines. Specifically, it ordered:
16

17          [A] consumer’s written consent to receive telemarketing robocalls
            must be signed and be sufficient to show that the consumer: (1)
18          received “clear and conspicuous disclosure” of the consequences of
19          providing the requested consent, i.e., that the consumer will receive
            future calls that deliver prerecorded messages by or on behalf of a
20
            specific seller; and (2) having received this information, agrees
21          unambiguously to receive such calls at a telephone number the
            consumer designates. In addition, the written agreement must be
22
            obtained “without requiring, directly or indirectly, that the agreement
23          be executed as a condition of purchasing any good or service.”
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
24

25 1991, 27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).

26

27
                                  CLASS ACTION COMPLAINT
28                                          -4-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 5 of 12 Page ID #:5




 1                         V.         FACTUAL ALLEGATIONS

 2         14.    Wealth Harbor offers insurance policies.
 3
           15.    One of Wealth Harbor’s strategies for marketing its insurance policies
 4

 5 and generating new customers is telemarketing.

 6         16.    Wealth Harbor’s telemarketing includes the use of pre-recorded
 7
     messages to generate new business.
 8

 9         17.    Recipients of these calls, including Plaintiff, did not consent to receive
10 such telephone calls.

11
           18.    Plaintiff is, and at all times mentioned herein was, a “person” as
12

13 defined by 47 U.S.C. § 153(39).

14 Calls to Plaintiff Bryant

15
           19.    Plaintiff Bryant’s telephone number, (XXX)-XXX-0212, is registered
16

17 to a cellular telephone service.

18         20.    On August 5 and 6, 2021, the Plaintiff received pre-recorded calls
19
     from the Defendant.
20

21         21.    During each call, an interactive recorded message played, starting
22
     with “This is James with American Benefits on a recorded line, how are you
23
     today?”
24

25         22.    The dialog, cadence, and voice inflections of “James” during each of
26
     the calls was identical, evidencing a prerecorded voice.
27
                                 CLASS ACTION COMPLAINT
28                                         -5-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 6 of 12 Page ID #:6




 1         23.   During each of the calls, the Plaintiff was transferred to a live operator

 2 that identified as a “licensed insurance agent” and solicited the Plaintiff’s purchase

 3
     of an insurance policy.
 4

 5         24.   Each of these calls was received from a spoofed Virginia area code
 6 telephone number.

 7
           25.   Prior to that, on April 1, 2021, Plaintiff received a call from a spoofed
 8

 9 Virginia area code number with a live operator that identified as “Roger … calling

10 on behalf of American Benefits,” and soliciting the Plaintiff’s purchase of an

11
     insurance policy.
12

13         26.   During that call the Plaintiff was transferred to another live operator
14 that identified as “Eric … a licensed life insurance broker” working for “Global

15
     Insurance under the umbrella of Wealth Harbor Financial.”
16

17         27.   “Eric” provided the website globalinsurancegroupinc.com, which
18 identifies Wealth Harbor’s office address as the address for Global Insurance;

19
     however Global Insurance is not a registered company or fictitious name.
20

21         28.   Eric also provided Wealth Harbor’s national producer number.
22
           29.   The Plaintiff did not provide his prior express written consent to
23
     Wealth Harbor to receive the calls.
24

25         30.   Plaintiff and all members of the Class, defined below, have been
26
     harmed by the acts of Wealth Harbor because their privacy has been violated, they
27
                                CLASS ACTION COMPLAINT
28                                        -6-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 7 of 12 Page ID #:7




 1 were annoyed and harassed, and, in some instances, they were charged for

 2 incoming calls. The calls occupied their cellular telephone lines, rendering them

 3
     unavailable for legitimate communication.
 4

 5                    VI.          CLASS ACTION ALLEGATIONS
 6

 7         31.   Class Definition. Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3),

 8 Plaintiff brings this case on behalf of Class (the “Class”) defined as follows:

 9
           All persons to whom: (a) Wealth Harbor and/or a third party acting
10         on Wealth Harbor’s behalf made one or more non-emergency
11         telephone calls; (b) to their cellular telephone numbers; (c) through
           the use of an artificial or prerecorded voice; (d) at any time in the last
12         four years through the date of trial.
13
           32.   Numerosity. The Class is so numerous that joinder of all its members
14

15
     is impracticable. On information and belief and on the basis of Wealth Harbor’s en

16 masse calling practices, the Class has at least hundreds of members.

17
           33.   Commonality. There are numerous questions of law and fact common
18

19 to Plaintiff and members of the Class. These common questions of law and fact

20 include, but are not limited to, the following:

21
                 a.     Whether Wealth Harbor used a prerecorded voice:
22

23               b.     Whether Wealth Harbor purchased batches of leads of prospects

24 who had not consented to be called by it;

25
                 c.     Whether Wealth Harbor and/or its affiliates or agents, and/or
26

27 other persons or entities acting on Wealth Harbor’s behalf, knowingly and/or
                                CLASS ACTION COMPLAINT
28                                          -7-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 8 of 12 Page ID #:8




 1 willfully violated 47 U.S.C. § 227(b)(1)(A) by making any call, except for

 2 emergency purposes, to a cellular telephone number using an artificial or

 3
     prerecorded voice, thus entitling Plaintiff and the Class to treble damages;
 4

 5                d.    Whether Wealth Harbor and/or its affiliates, agents, and/or
 6 other persons or entities acting on Wealth Harbor’s behalf should be enjoined from

 7
     using pre-recorded messages in the future.
 8

 9         34.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
10 Plaintiff’s claims and those of the Class arise out of the same course of conduct by

11
     Wealth Harbor and are based on the same legal and remedial theories.
12

13         35.    Adequacy. Plaintiff will fairly and adequately protect the interests of
14 the Class. Plaintiff has retained competent and capable counsel with experience in

15
     TCPA and consumer class action litigation. Plaintiff and his counsel are
16

17 committed to prosecuting this action vigorously on behalf of the Class and have the

18 financial resources to do so. Neither Plaintiff nor his counsel has interests contrary

19
     to or conflicting with those of the proposed Class.
20

21         36.    Predominance. Wealth Harbor has engaged in a common course of
22
     conduct toward Plaintiff and members of the Class. The common issues arising
23
     from this conduct that affect Plaintiff and members of the Class predominate over
24

25 any individual issues. For example, the TCPA’s statutory damages obviate the

26

27
                                 CLASS ACTION COMPLAINT
28                                         -8-
     Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 9 of 12 Page ID #:9




 1 need for mini-trials on actual damages. Adjudication of these common issues in a

 2 single action has important and desirable advantages, including judicial economy.

 3
           37.    Superiority. A class action is the superior method for the fair and
 4

 5 efficient adjudication of this controversy. Classwide relief is essential to compel

 6 Wealth Harbor to comply with the TCPA. The interest of individual members of

 7
     the Class in individually controlling the prosecution of separate claims against
 8

 9 Wealth Harbor is small because the damages in an individual action for violation

10 of the TCPA are small. Management of these claims is likely to present

11
     significantly fewer difficulties than are presented in many class actions because the
12

13 calls at issue are all automated and because the TCPA articulates bright-line

14 standards for liability and damages.

15
           38.    Injunctive and Declaratory Relief is Appropriate. Wealth Harbor has
16

17 acted on grounds generally applicable to the Class, thereby making final injunctive

18 relief and corresponding declaratory relief with respect to the Class appropriate on

19
     a classwide basis.
20

21                    VII.          FIRST CLAIM FOR RELIEF
22         (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §
                                      227(b)(1)(A))
23

24
           39.    Plaintiff realleges and incorporates by reference each and every
25

26
     allegation set forth in the preceding paragraphs.

27
                                 CLASS ACTION COMPLAINT
28                                         -9-
  Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 10 of 12 Page ID #:10




 1         40.    The foregoing acts and omissions of Wealth Harbor and/or its

 2 affiliates or agents, and/or other persons or entities acting on Wealth Harbor’s

 3
     behalf, constitute numerous and multiple violations of the TCPA, 47 U.S.C. §
 4

 5 227(b)(1)(A), by making non-emergency calls to the cellular telephone numbers of

 6 Plaintiff and members of the Class using an artificial or prerecorded voice.

 7
           41.    As a result of violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
 8

 9 Wealth Harbor and/or its affiliates or agents and/or other persons or entities acting

10 on its behalf, Plaintiff and members of the Class are entitled to an award of $500 in

11
     damages for each and every call made to their cellular telephone numbers using an
12

13 artificial or prerecorded voice in violation of the statute, pursuant to 47 U.S.C.

14 § 227(b)(3)(B).

15
           42.    Plaintiff and members of the Class are also entitled to and do seek
16

17 injunctive relief prohibiting Wealth Harbor, its affiliates and agents, and/or any

18 other persons or entities acting on its behalf from violating the TCPA, 47 U.S.C. §

19
     227(b)(1)(A), by making calls, except for emergency purposes, to any cellular
20

21 telephone numbers using an artificial or prerecorded voice.

22
           43.    As a result of knowing and/or willful violations of the TCPA, 47
23
     U.S.C. § 227(b)(1)(A), by Wealth Harbor, its affiliates or agents, and/or other
24

25 persons or entities acting on its behalf, Plaintiff and members of the Class are

26
     entitled to treble damages of up to $1,500 for each and every call made to their
27
                                 CLASS ACTION COMPLAINT
28                                         -10-
  Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 11 of 12 Page ID #:11




 1 cellular telephone numbers using an artificial or prerecorded voice in violation of

 2 the statute, pursuant to 47 U.S.C. § 227(b)(3).

 3
                            VIII.          PRAYER FOR RELIEF
 4

 5          WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
 6 the Class, prays for judgment against Wealth Harbor as follows:

 7
            A.       Certification of the proposed Class;
 8

 9          B.       Appointment of Plaintiff as representative of the Class;
10          C.       Appointment of the undersigned counsel as counsel for the Class;
11
            D.       A declaration that actions complained of herein by Wealth Harbor
12

13 and/or its affiliates, agents, or related entities violate the TCPA;

14          E.       An order enjoining Wealth Harbor and its affiliates, agents and related
15
     entities from using pre-recorded messages to call cellular telephones, absent
16

17 emergency circumstances;

18          F.       Leave to amend this Complaint to conform to the evidence presented
19
     at trial; and
20

21          G.       Orders granting such other and further relief as the Court deems
22
     necessary, just and proper.
23
                               IX.          DEMAND FOR JURY
24

25 Plaintiff demands a trial by jury for all issues so triable.

26

27
                                     CLASS ACTION COMPLAINT
28                                             -11-
 Case 5:21-cv-01487-JGB-SHK Document 1 Filed 09/01/21 Page 12 of 12 Page ID #:12




 1

 2         RESPECTFULLY SUBMITTED AND DATED this 1st day of September,
 3 2021.

 4
                                 By: /s/ Rachel Kaufman
 5                               Rachel E. Kaufman (Cal Bar No. 259353)
 6                               Rachel@kaufmanpa.com
                                 Kaufman P.A.
 7                               400 NW 26th Street
 8                               Miami, FL 33127
                                 Telephone: (305) 469-5881
 9

10                               Attorney for Plaintiff and the Proposed Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                           CLASS ACTION COMPLAINT
28                                   -12-
